Citation Nr: 1020818	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-36 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic fungal 
disorder of the feet and the toenails to include 
onychomycosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from February 1948 to February 
1955 and from April 1955 to January 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Houston, Texas, Regional Office (RO) which, in pertinent 
part, denied service connection for "toe/feet fungus."  In 
March 2010, the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  At 
the hearing, the Veteran submitted a Motion to Advance on the 
Docket.  In March 2010, the Board granted the Veteran's 
motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

A November 2008 written statement from the Veteran may be 
reasonably construed as an informal claim for an increased 
disability evaluation for his left foot stasis dermatitis.  
That issue has not been adjudicated by the RO.  Therefore, 
the Board does not have jurisdiction over it.  The issue is 
referred to the RO for appropriate action.  


REMAND

The Veteran asserts that service connection is warranted for 
a chronic fungal disorder of the toenails as the claimed 
disability was initially manifested during active service.  
At the March 2010 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the Veteran testified 
that he was initially diagnosed with and treated for a 
chronic toenail fungal disorder while stationed in Germany 
during active service.  The Veteran stated that he received 
ongoing treatment for a chronic fungal disorder of the 
toenails.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

A December 1966 Army treatment entry states that the 
Veteran's left big toe was cleaned and dressed.  No diagnosis 
was advanced.  Private pathological documentation dated in 
August 2007 indicates that the Veteran was seen by G. P. B., 
D.P.M., and diagnosed with onychomycosis of the toenails by 
biopsy.  Clinical documentation from Dr. B. is not of record.  
The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses his chronic fungal 
infection of the toenails.  The VA's duty to assist includes, 
in appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to all 
post-service treatment of his fungal 
infection of the toes including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
then contact G. P. B., D.P.M., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the Veteran, 
not already of record, for incorporation 
into the record.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after September 2008, 
not already of record, be forwarded for 
incorporation into the record.  

3.  After completion of the action 
requested in paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes to accurately 
determine the nature and etiology of his 
fungal infection of the toes.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic toe and/or fungal disorder had 
its onset during active service; is 
etiologically related to the Veteran's 
inservice toe complaints; or otherwise 
originated during or is causally related 
to active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic fungal disorder of the feet and 
toenails to include onychomycosis with 
express consideration of the Federal 
Circuit's holding in Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
If the benefit sought on appeal remains 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

5.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

